Citation Nr: 0727082	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-15 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1943 through 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the appellant initially requested a 
hearing before a veteran's law judge.  However, in a February 
2005 statement, the appellant withdrew her request for a 
hearing.  

In July 2007, the veteran, through his representative, filed 
a motion to advance his appeal on the docket.  In August 
2007, the Board granted this motion.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2002; the immediate cause 
of death was cardiac arrest and arteriosclerotic heart 
disease, with general arteriosclerosis listed as a 
contributing condition.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  During his lifetime, the veteran filed a claim of service 
connection for post traumatic stress disorder (PTSD).  He 
died before his claim could be finally decided.  The 
appellant filed a claim for service connection for PTSD for 
accrued benefits purposes in October 2002.

4.  The claim for service connection for PTSD for accrued 
benefits purposes was granted by an August 2003 rating 
decision.  The disability was assigned a 100 percent rating, 
effective from January 17, 2001.

3.  Cardiac arrest, arteriosclerotic heart disease, general 
arteriosclerosis were not manifested in service or within one 
year after discharge from service, and has not been shown to 
be related to service.

4.  The veteran's service-connected PTSD did not cause or 
substantially or materially contribute to cause the veteran's 
death.

5.  The veteran was not entitled to total rating (100 
percent) for a period of 10 years or more prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2006).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is not 
established.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 
38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to the claims on appeal, in May 2001 and 
December 2004, the appellant was provided with proper notice 
as it pertained to the 4 requirements listed in 38 C.F.R. 
§ 3.159.  She was not, however, provided with notice of the 
type of information and evidence necessary to assign an 
effective date in the event that the claims are granted.  The 
Board points out that this type of notice was not provided to 
the veteran until August 2006.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the AMC prior to the transfer and 
of the appellant's case to the Board.  The appellant and her 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The evidence shows that the appellant, who is represented, 
had actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the appellant was afforded "a meaningful 
opportunity to participate effectively in the processing of 
[her] claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

The Board notes that the RO obtained the veteran's service 
medical records, VA medical records, and private medical 
records.  VA has also obtained an opinion.  The appellant has 
also submitted statements regarding the veteran's condition.  
The appellant has not identified any further evidence with 
respect to her claim, and the Board is similarly unaware of 
any such evidence.  Given the foregoing, the duty to assist 
has been satisfied.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran died on October [redacted], 2002.  The death certificate 
reflects that the immediate causes of death were cardiac 
arrest and arteriosclerotic heart disease.  The other 
significant condition listed as contributing to death, but 
not resulting in the underlying cause given was cerebral 
arteriosclerosis.

At the time of the veteran's death, he was not service-
connected for any disability.  During his lifetime, the 
veteran filed a claim of service connection for post 
traumatic stress disorder (PTSD).  He died before his claim 
could be finally decided.  The appellant filed a claim for 
service connection for PTSD for accrued benefits purposes in 
October 2002.  The claim for service connection for PTSD for 
accrued benefits purposes was granted by an August 2003 
rating decision.  The disability was assigned a 100 percent 
rating, effective from January 17, 2001.

The veteran's non-service connected disabilities at the time 
of death included; cardiovascular disease and schizophrenia.  
The veteran never established service connection for 
cardiovascular disease.  

The appellant, in her statements, contends that the veteran's 
service-connected PTSD, and the stress caused by his 
condition, caused the veteran's cardiovascular disease, and 
ultimately caused his death. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular disease 
which become manifest to a compensable degree within the year 
after service, will be rebuttably presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Review of the service medical records shows that upon 
entrance examination dated December 1942 indicated a normal 
cardiovascular system.  Similarly the veteran's discharge 
examination dated December 1945 also noted a normal 
cardiovascular system.  

A VA examination performed in September 1946 indicated that 
the veteran complained of heart disease.  Upon examination 
the veteran had a normal cardiovascular system, and a normal 
heart with regular sounds and no murmurs.  The examiner noted 
no heart disease was found.

Post service medical records noted a normal heart in 
treatment reports dated October 1984 and June 1986.  A 
treatment record dated December 1987 noted a diagnosis for 
cardiovascular disease after the veteran underwent cardiac 
catherization which showed poor contractility of the left 
ventricle and three-vessel disease.  Other numerous medical 
records contained in the claims file show treatment for 
psychiatric disorders.

The appellant does not contend and the evidence does not show 
that the veteran's cardiovascular disease was incurred in 
service or that it was diagnosed within one year of the 
veteran's service discharge.  Thus, service connection for 
the cause of the veteran's death cannot be substantiated 
based on a finding that the veteran's cardiovascular disease 
which ultimately resulted in his demise is related to 
service.

As noted above, the veteran was found to have had PTSD which 
was related to his military service.  The appellant argues, 
in essence, that the service related PTSD caused or 
contributed to cause the veteran's death.  The Board observes 
that this case turns on whether there is competent probative 
evidence showing that the service-connected PTSD caused or 
contributed to cause the veteran's death.  Speaking to this 
issue are several opinions of record.  These opinions will 
each be addressed.  In this regard, the appellant submitted a 
medical opinion from the veteran's psychiatrist, Dr. M.K.N., 
dated August 2003.  The doctor indicated that he treated the 
veteran until his death, and opined that given the severity 
of the veteran's symptoms, it was possible that the PTSD 
symptoms could have been a contributing factor to the 
veteran's heart condition.  In an April 2004 letter, Dr. 
H.G.P., stated that he treated the veteran from 1979 to his 
death in 2002.  The doctor opined that due to the severity of 
the veteran's symptoms, it was possible that the symptoms 
could have contributed to his heart condition.  The Board 
finds that both of these opinions are speculative and as such 
lack probative value in establishing a nexus between the 
service-connected PTSD and the cause of the veteran's death.  
Additionally, the examiners pointed to no clinical or medical 
evidence to support their opinions.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

Dr. H.G.P., sent another letter, dated May 2006 in which he 
stated that the veteran had a nervous disorder dating from 
the time of his military service, and subsequently developed 
arteriosclerotic heart disease, atrial fibrillation and 
aortic stenosis.  The doctor also stated that it was felt 
that the veteran's cardiac problems were accentuated by his 
nervous disorder related to military service.  The Board 
finds that this opinion also lacks probative value as the 
physician provides no supportive medical evidence, including 
a discussion of the veteran's clinical records or any medical 
treatise, to support his opinion.  As noted above, the Court 
has held that a medical opinion is inadequate when it is 
unsupported by clinical evidence.

In December 2003, the veteran's claims file was referred to a 
VA examiner to give an opinion as to whether it was at least 
as likely as not that the veteran's PTSD aggravated his heart 
disease, hastened his death or contributed to his death.  He 
noted that there was no [medical] evidence at the present 
time that PTSD aggravates or causes atherosclerosis.  This 
opinion was based on a review of the claims file and what 
appears to be accepted medical principles concerning a 
connection between PTSD and atherosclerosis.  Therefore, the 
Board finds that this opinion is more probative than the 
other opinions of record..

In sum, the Board finds that cardiovascular disease was not 
incurred in service or within one year of the veteran's 
discharge from service.  Additionally, the Board finds that 
there is no probative evidence showing that the veteran's 
service-connected PTSD caused or contributed to cause the 
veteran's cardiovascular disease, which ultimately led to his 
demise.  Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the veteran's death; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The claim for DIC under section 1318

The appellant, in essence, contends that because she is the 
surviving spouse of a deceased veteran who was rated as 
totally disabled, she is entitled to section 1318-DIC 
benefits.

38 U.S.C.A. § 1318 (West 2002), authorized payment of DIC to 
a benefits-eligible surviving spouse in cases where a 
veteran's death was not service-connected, provided the 
veteran was in receipt of or entitled to receive compensation 
at a rate of 100 percent (total rating) due to service-
connected disability for a period of ten or more years 
immediately preceding the death, or was so rated for a period 
of not less than 5 years from the date of discharge or other 
release from active service.  38 C.F.R. § 3.22 (2006).

In this case, the evidence reveals that the veteran died on 
October [redacted], 2002.  At the time of the veteran's death, 
service connection was not in effect for any disorder.  
Service connection for PTSD for accrued benefits purposes, 
however, was granted and assigned a 100 percent rating 
effective January 17, 2001.

The evidence does not reflect that the veteran was 
continuously rated totally disabled due to any service-
connected disability for a period of 10 years or more at the 
time of his death, or that he was so rated for a period of 
not less than 5 years from the dated of discharge or other 
release from active service. 

The Board is sympathetic to the appellant's contentions, but 
notes that her statements concerning the severity, and length 
of persistence of symptoms of the veteran's service-connected 
disability are not dispositive in this particular case.  The 
Board finds that the evidentiary record, with application of 
pertinent governing criteria, does not support a grant of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Consequently, DIC benefits under § 1318 are not warranted.  


ORDER

Service connection for the cause of death is denied.

Entitlement to DIC under Section 1318 is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


